COURT OF APPEALS














COURT
OF APPEALS
EIGHTH
DISTRICT OF TEXAS
EL PASO, TEXAS
 
                                                                              )
                                                                              )
                                                                              )               No.  08-06-00210-CV
IN RE: DONALD V. LABBRUZZO,
CARLOS   )
CAMARILLO, and PLASTICOS PROMEX        )                    AN ORIGINAL
U.S.A., INC.                                                         )
                                                                              )     PROCEEDING IN MANDAMUS
                                                                              )
                                                                              )
 
 
 
OPINION  ON  PETITION 
FOR  WRIT  OF 
MANDAMUS
 
Relators, Donald V. Labbruzzo,
Carlos Camarillo, and Plasticos Promex
U.S.A., Inc., seek a writ of
mandamus against the Honorable Luis Aguilar, Judge of the 120th District Court of El Paso County.  Mandamus will lie only to correct a clear
abuse of discretion.  Walker v. Packer,
827 S.W.2d 833, 840 (Tex.
1992)(orig. proceeding).  Moreover, there must be no other adequate
remedy at law.  Id. 
Based on the petition and record before us, we are unable to conclude
that Relators are entitled to the relief requested.  Accordingly, we deny mandamus relief.  See Tex.R.App.P. 52.8(a).  Further, we deny Relators= motion for emergency relief.  See Tex.R.App.P. 52.10.
 
August
10, 2006
DAVID WELLINGTON
CHEW, Justice
 
Before Barajas, C.J., McClure, and Chew, JJ.